Exhibit 10.8

 

AFFIRMATION OF GUARANTY

 

This AFFIRMATION OF GUARANTY is made as of February 27, 2009 (“Affirmation”), by
and among SAFEGUARD DELAWARE, INC. (“SDI”), SAFEGUARD SCIENTIFICS (DELAWARE),
INC. (“SSI”; collectively with SDI, “Guarantors”, each, a “Guarantor”) and
COMERICA BANK (“Bank”).

 

RECITALS

 

Bank and CLARIENT, INC. (“Borrower”) are parties to that certain Amended and
Restated Loan Agreement dated as of February 28, 2008, as amended from time to
time (the “Agreement”).  Guarantors executed for the benefit of Bank a Third
Amended and Restated Unconditional Guaranty dated as of January 17, 2007,
guarantying amounts owing by Borrower to Bank, as affirmed by that certain
Amendment and Affirmation of Guaranty dated as of February 28, 2007, as affirmed
by that certain Affirmation of Guaranty dated as of March 15, 2007, as affirmed
by that certain Affirmation of Guaranty dated as of November 1, 2007, as
affirmed by that certain Affirmation of Guaranty dated as of July 31, 2008, and
as further affirmed from time to time (collectively, the “Guaranty”).  Bank and
Borrower propose to enter into a Fifth Amendment to Amended and Restated Loan
Agreement (the “Amendment”).  Bank has agreed to enter into the Amendment
provided, among other things, that each Guarantor consents to the Amendment and
agrees that the Guaranty will remain effective.  Capitalized terms used and not
otherwise defined herein shall have the meanings given in the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, each Guarantor agrees as follows:

 

1.             Each Guarantor consents to the execution, delivery and
performance by Borrower and Bank of the Amendment.  The Guaranty is and shall
remain in full force and effect with respect to Borrower’s Obligations (as
defined in the Agreement).  Each Guarantor confirms that, as of the date hereof,
such Guarantor has no defenses against its obligations under the Guaranty.

 

2.             The Guaranty, as amended hereby, shall be and shall remain in
full force and effect in accordance with its terms and hereby is ratified and
confirmed in all respects.  All references to “Agreement” in the Guaranty shall
refer to the Agreement, as amended.  Except as expressly set forth herein, the
execution, delivery, and performance of this Affirmation shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Bank under the
Guaranty, as in effect prior to the date hereof.  Each Guarantor ratifies and
reaffirms the continuing effectiveness of all instruments, documents and
agreements entered into in connection with the Guaranty.

 

3.             Each Guarantor represents and warrants that the representations
and warranties contained in the Guaranty are true and correct in all material
respects as of the date of this Affirmation other than (i) to the extent such
representations and warranties expressly relate to an earlier date, which
representations and warranties are true and correct as of such date; and
(ii) for those changes to the representations and warranties resulting from
events, occurrences or circumstances permitted under the applicable Loan
Documents, as amended.  This Affirmation may be signed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Affirmation as of the
first date above written.

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By

:  /s/ Brian J. Sisko

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

 

By

:  /s/ Brian J. Sisko

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

By :

/s/ Todd A. McDonald

 

 

 

 

 

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------